DETAILED ACTION
Status of Application
Claims1-20, filed 12/09/2019, are pending in this action.  Claims 1-20-are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application was filed 12/09/2019.  No domestic or foreign priority is claimed.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (36 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises references on foreign applications and publications (e.g., Pages 1, 17, 19, 21, 24, 27, 29, 36).  The incorporation of essential material (here as nicotine components, flavorants, additives, etc.) in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  
The use of the trademarks/trade names/product names has been noted in this application (e.g., Pages 15, 16, 34).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names/product names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements, filed 03/31/2021 and 05/24/2021, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (see MPEP 609), and do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearce et al., US 2003/0224090 (hereinafter referred to as Pearce).
orally soluble edible films that can be formed into a pouch (Claims 1, 21; Abstract; Para. 0026, 0121), contain 10 wt% of moisture (Para. 0182 as applied to claims 1, 20), and may include:  (A) at least one flavoring agent (Claim 21; Para. 0057-0064) and/or active ingredients such as medicaments/drugs, nutraceuticals, vitamins, caffeine, nicotine (Para. 0027, 0127, 0136-0155 as applied to claims 1, 16-18); and (B) at least one film forming agent selected from the group consisting of 
(i)  pullulan, xanthan gum, tragacanth gum, acacia gum, karaya gum (i.e., non-galactomannan polysaccharide; Claim 21; Para. 0028, 0030 as applied to claims 1, 2, 10);
(ii)  guar gum (Claim 21; Para. 0028, 0031, 0040, 0052 as applied to claims 1, 4, 10);  
(iii)  locust bean gum, tara gum (i.e., galactomannan polysaccharide; Claim 21; Para. 0031, 0052 as applied to claims 1, 3);  
(iv)  pectin, chitin, chitosan, gelatin, collagen, alginates, casein, carrageenan, soy protein, whey protein (i.e., a food grade polymer; Claim 21; Para. 0032, 0040, 0056 as applied to claims 1, 6-8), polyvinyl alcohol (i.e., a synthetic polymer; Claim 21; Para. 0028, 0040, 0045 as applied to claims 1, 6-7, 9);
(v)  starch, cellulose derivatives, microcrystalline cellulose (i.e., a filler; Claim 21; 0031, 0041 as applied to claims 12-14). 
Pearce teaches that one can use in said compositions 0.01-99 wt% of pullulan, and/or xanthan gum, locust bean gum in amounts up to 10 wt % (Para. 0028, 0052 as applied to claim 5); and also teaches that one can use 10-90 wt % of microcrystalline cellulose for controlling texture of the compositions (Para. 0042 as applied to claims 15).  

Claims 1-8, 10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashokan et al., WO 2009/108769A2 (hereinafter referred to as Ashokan). 
Ashokan teaches oral compositions including chewable matrix and shell, wherein said compositions can be prepared as individual pieces (Claims 77-80; Abstract; Page 3 as applied to claims 1, 20) and may include:
(i)  flavoring agents, medicaments/drugs, nutraceuticals, vitamins, caffeine, theanine, etc. (Page 18, Lns. 4-18; Page 45, Lns. 20-27; Page 50, Lns. 1-2 as applied to claims 1, 16-18).
(ii)  xanthan gum, tragacanth gum, acacia gum, karaya gum, pullulan, gellan gum (i.e., non-galactomannan polysaccharide; Page 22, Lns. 19-32; Page 31, Lns. 20-23 as applied to claims 1, 2, 10);  
(iii)  guar gum (Page 22, Lns. 19-32; Page 32, Lns. 4-6 as applied to claims 1, 4, 10);  
(iv)  locust bean gum, cassia gum (i.e., galactomannan polysaccharide; Page 22, Lns. 19-32; Page 32, Lns. 4-6 as applied to claims 1, 3);  
(v)  pectin, chitosan, gelatin, alginates, carrageenan, (i.e., a food grade polymer; Page 22, Lns. 19-32; Page 32, Lns. 4-6 as applied to claims 1, 6-8);  
(vi)  starch, cellulose derivatives, microcrystalline cellulose (i.e., a filler; Page 22, Lns. 19-32  as applied to claims 12-14). 
Ashokan teaches that acacia gum, xanthan gum, gellan gum, tragacanth gum, karaya gum, guar gum, locust bean gum, cassia gum (here as gelling agents) can be present in an amount of 1-10 wt% by weight of the composition (Page 22, Lns. 14-17 as applied to claim 5).
w of 0.4-65 (see Wikipedia; Page 23, Lns. 30-34 as applied to claims 1, 19). .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al., US 2003/0224090 (hereinafter referred to as Pearce) and Ashokan et al., WO 2009/108769A2 (hereinafter referred to as Ashokan).
The teachings by Pearce and Ashokan are outlined above.  The cited prior art does not teach the weight ratio of guar gum to the second natural gum as 0.01-10 (Claim 11).  
To this point, it is noted that while the combined references do not indicate the relative concentrations of guar gum in combination with other gums, one of ordinary skill in the art would have understood that the result-effective adjustment of conventional working parameters (e.g., determining appropriate concentrations of additives to provide desired load of actives, desired texture of composition, etc.) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  The prior art teaches formulations comprising the same components.  One of ordinary skill in the art at would have recognized the concentration of each ingredient as result-effective 

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615